Title: From Benjamin Franklin to Mary Hewson, [late 1771?]
From: Franklin, Benjamin
To: Hewson, Mary (Polly) Stevenson


[Late 1771?]
Voltaire in his Questions sur l’Encyclopedie, which I have been reading this Morning, gives Translations of several Greek Epigrams into French, to show that the latter Language was as capable of Correctness as the former. I had a mind to try if [I could] not render them more concisely in English, [but have] not succeeded; but you (or some of our bouts-rimés) may, if you please to try; for I am confi[dent that the ]English Language is denser than the French, else wh[at shall we make?] of Rosscommon’s Assertion,

The Weighty Bullion of one Sterling Line
Drawn to French Wire would through whole Pages shine?

So I send them for your Amusement at Bro[mley. You may] communicate them to Dolly if you write to h[er. Living in the?] Country she may want Amusement if you don’t.
 Addressed: Mrs Hewson
